Citation Nr: 1738757	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-30 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD) (hereinafter "breathing disorder").


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1978 to February 1979 in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a breathing disorder.

An informal hearing was held at the VA St. Petersburg RO in February 1982.

The Board notes that the issue in this case has been characterized in different ways throughout its adjudication.  To clarify this, the Board now characterizes the issue as a breathing disorder.  "Breathing disorder" here includes all prior characterizations of this issue, including a lung condition, COPD, and a respiratory disorder.

The issue of entitlement to service connection for a breathing disorder was remanded to the RO in June 2015 for additional development.

The case has returned to the Board for further appellate action


FINDING OF FACT

A breathing disorder was not manifested during active service or within the first year after separation from service and it is not attributed to service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a breathing disorder have not been met.  38 U.S.C.A. §§ 1101, 1103, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304, 3.310(a)-(b) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted above, the case was remanded to the RO in June 2015 for additional development.  The Board is satisfied that there has been substantial compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1999).

II.  Duties to Notify and Assist

VA's duty to notify was satisfied by a January 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.150 (2016);  see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102A(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRS), post-service VA treatment records, private medical records, and lay statements have been associated with the record.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2016).  The Veteran was afforded VA examinations in July 1982, November 2013, and August 2015, all of which addressed his breathing disorder claim.  The Board finds that an additional VA examination or opinion is not necessary to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.


III.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2016).

The Board notes that breathing disorder, including COPD, are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (2016) does not apply to the Veteran's claim for service connection here.
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998).  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  In the present case, the Veteran's claim was received in October 2005.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a) (2016);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Evidence

The Veteran served for slightly less than three months in Marine Corps recruit training.   He contends a breathing disorder was incurred during his active military service.

In his July 1978 report of medical history for entrance into service, the Veteran checked "don't know" for shortness of breath.  Furthermore, he denied asthma, chronic cough, and chest pain.  The examining physician reported that the Veteran was a heavy smoker and had shortness of breath but on examination noted no lung and chest abnormalities.  A chest X-ray was normal.  The Veteran entered service without a preexisting disability.  

A review of the Veteran's service treatment records (STRS) reveals that he reported dizziness and reported that he could not catch his breath in November 1978.  However x-ray imaging of his thoracic region showed that his lungs were clear and his heart was functioning within normal limits.  An examiner provided impressions of "innocent murmur flow," noting that the Veteran was fit for full duty.  The examiner advised the Veteran to stop drinking alcohol and smoking cigarettes at this time.  In December 1978, the Veteran contended that he had experienced shortness of breath and chest pain for the past year.  The examiner noted that the Veteran had a history of a heart murmur, providing an impression of chest pain with an unknown etiology.  At this time, the Veteran reported that he did not have a history of asthma or bronchitis.  In January 1979, the Veteran complained of chest pain, claiming that he was "secondary" to his medication.  The examiner found that the Veteran's chest was clear, noting a slight expiratory wheeze bilaterally which, he so opined, cleared with coughing.

In March 1981, the Veteran submitted a statement.  He reported that he had a "lung condition," which he contended begin during his "one year presumptive period."

In April 1981, the Veteran's sister submitted a lay statement.  She wrote that the Veteran "[was] constantly plagued by chest pain (angina pectoris), in which he [experienced] excruciating and crushing [pain] in his chest."  She also reported that this chest pain was accompanied by shortness of breath.

In testimony at his February 1982 RO hearing, the Veteran stated that the bad condition of his lungs was due to his heavy cigarette smoking.

In July 1982, the Veteran was afforded a VA examination by a VA physician.  The examination report includes the Veteran's lay accounts of his medical status.  The examiner provided a physical examination.  He reported that the Veteran's respiratory rate was 12-while sitting, while recumbent, and while standing.  The examiner specifically stated that "COPD [was] was not found now."  In follow-up to this VA examination, the Veteran was afforded a pulmonary function test in July 1982.  The test data revealed normal pulmonary function.

In August 2004, Dr. G.N., the Veteran's private physician, submitted doctor's treatment notes from September 2002 to August 2004.  Through August 2004, Dr. G.N. reported that the Veteran's lungs were clear, without dyspnea, cough sputum, or wheezing.  In an August 2004 report, Dr. G.N. noted something about the Veteran's lungs which is illegible.  In December 2004, Dr. G.N. submitted a letter in which he stated that he treated the Veteran for COPD.  This letter was silent as to diagnostic testing results or findings as to rationale.

September 2004 VA treatment records show that the Veteran sought an evaluation and management consultation of his present health issues.  The examiner provided a review of the Veteran's systems, reporting that he denied any chest pain or shortness of breath.  The examiner also made a notation of "COPD."  The Veteran received tobacco counselling at this time.

In an October 2005 notation, Dr. G.N. reported that the Veteran's lungs were clear.

A July 2008 treatment record from Dr. M.B. reported that the Veteran did not complain of cough, dyspnea, wheezing, bronchitis, or asthma.

In a December 2009 primary care note, a physician at the Dublin Georgia Veterans Affairs Medical Center (VAMC) reported that the Veteran was not in acute distress.  The physician noted that the Veteran's lungs were clear to auscultation bilaterally.  The Veteran, according to the physician, requested to have his COPD evaluated as it had been some time since he was last seen by a pulmonologist.  As an impression, the physician opined that the Veteran needed a pulmonary consultation as to his lay reporting of COPD.

In a January 2010 medical treatment report, Dr. S.S., a private cardiology provider, wrote that the Veteran reported chest discomfort, tightness, and shortness of breath.  The Veteran, according to Dr. S.S., contended that he had experienced shortness of breath since service.  Dr. S.S. stated that the Veteran reported that he smoked a pack of cigarettes every day.  The Veteran also reported that he had a history of COPD.  As impressions, Dr. S.S. provided chest pain of an unclear etiology for the past 3 decades, unlikely of cardiac etiology.  Moreover, he provided an impression of tobacco abuse syndrome.

In April 2010, Dr. J.K.D., a private podiatrist, wrote that the Veteran had multiple conditions for which he was being treated at VA, including hyperlipidemia, hypertension, cardiac dysrhythmia, COPD, unstable angina, anxiety, goiter, and renal failure.  Dr. J.K.D. opined that the Veteran remained unable to work and "it was [his] feeling that the Veteran is a candidate for permanent disability."  Dr. J.K.D. did not indicate whether he had reviewed the claims file or medical records, beyond the Veteran's bilateral foot pain.

In August 2010, the Veteran's wife submitted a letter.  In pertinent part, she wrote that she witnessed the Veteran's shortness of breath and chest pain, noting that this had been on-going since the Veteran's time in service.

In November 2013, the Veteran was afforded a VA respiratory conditions examination by a VA physician.  The physician reviewed the Veteran's claims file, extant medical history; she also conducted a physical examination.  The examiner noted that the Veteran reported a history of COPD.  However, she reported that the Veteran had never been diagnosed with a respiratory condition.  X-ray imaging of the Veteran's chest was normal.  While this physician noted that he used an inhaled bronchodilator daily, she noted that a pulmonary disorder of this sort did not require the use of oral bronchodilators or oxygen therapy.  The physician opined that the Veteran had no pulmonary conditions, including asthma, cardiopulmonary complications, and respiratory failure.  She also reported that he did not have pulmonary vascular disease, bacterial lung infection, mycotic lung disease, or pneumothorax.  Moreover, the physician opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, the physician stated that since there was no asthma or bronchitis, the Veteran's shortness of breath is probably most likely not related to lung disease.

A January 2013 VA treatment report noted that the Veteran's COPD was stable.  An examiner noted that he used an inhaler, but still complained about shortness of breath.  The examiner also reported that the Veteran smoked a pack and one-half of cigarettes daily.  At this time, his lungs were found to be clear upon inspection.

The Veteran submitted a letter in January 2013, in which he iterated his medical issues and treatment.

In May 2013, the Veteran sought treatment for shortness of breath and chest discomfort at the Bay Area Heart Center.  An examining physician reported that the Veteran's lungs were clear and the results of his exercise stress test were negative.  The physician provided an impression of atypical and non-cardiac chest pain.  He also added that tobacco abuse was a noted risk factor.

In May 2014, Dr. J.H., a private physician, submitted treatment records.  Dr. J.H. noted that the Veteran had a history of COPD.  However, he reported that the Veteran's lungs were clear or auscultation bilaterally.  Dr. J.H. provided an assessment of chronic obstructive asthma, unspecified.

A June 2014 VA treatment "problem list" noted COPD.  However, in December 2014 a VA examiner reported an assessment of chest pain of an undetermined etiology.

In July 2014, the Veteran submitted a letter.  In pertinent part, he relayed all of his medical issues and treatment providers.  He also wrote about his outpatient VA treatment.

In an October 2014 private medical treatment record from A. Diagnostic Center, a treating physician reported that presence of minimal dependent pulmonary edema with minimal air trapping, suggestive of an underlying small airways disease.  The physician provided an impression of probable right thyroid nodule with current peripheral calcification.

A December 2014 private medical treatment record from One Source Healthcare reported that the Veteran's lungs were normal.

In September 2015, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and extant medical history.  She also conducted a physical examination.  The examiner provided impressions of a past diagnosis of COPD with an unknown date of diagnosis.  She also reviewed x-ray imaging findings.  All of the examiner's findings were supported by evidence of record.  The examiner reported that the Veteran's claimed breathing disorder was less likely than not (less than 50 percent) incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for this finding, the examiner opined that there is no documentation of COPD while the Veteran was in active service.  Moreover, she notes that the record of evidence shows that the Veteran was not treated for COPD until 2004.

In May 2016, the Veteran submitted a response to the April 2016 Supplemental Statement of the Case.  He wrote that it took many years for his in-service "shortness of breath" to develop into COPD.  He also wrote about his use of bronchodilator medication and his other medical issues.  He further contended that he was "given plenty of cigarettes" while in service.  Due to this, he contended that 50 percent of the "blame should [be attributed to the] military," including "aggravation by service."

Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's breathing disorder is not warranted.

Although the Veteran reported a history of shortness of breath during his enlistment physical examination, the examiner noted no lung and chest abnormalities.  A chest X-ray was normal.  The weight of competent evidence is that the Veteran entered service without a preexisting disability that was noted at entry. 

The evidence of record indicates that the Veteran had no serious breathing illnesses during service.  As stated above, the Veteran's STRS reveal that he reported that he could not catch his breath in November 1978 and had the same problem with chest pain in December 1978.  However x-ray imaging of his thoracic region showed that his lungs were clear and his heart was functioning within normal limits.  In short, the Veteran complained twice of shortness of breath while in service.  He next sought treatment in July 1982, when a VA physician reported that the Veteran's respiratory rate was 12-while sitting, while recumbent, and while standing.  Moreover, the examiner specifically stated that "COPD [was] was not found now."
As stated above, the evidence of record reflects that the Veteran waited 20 years thereafter before seeking treatment for a breathing disorder in September 2002, decades after his active service.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions, the lay assertions of his wife, and the lay assertions of his sister.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology. See Layno, supra.  Nevertheless determining the potential causes of a breathing disorder, a disorder which involves special knowledge of pulmonology, is beyond the scope of lay observation.  Id.  Thus, a determination as to the etiology of the Veteran's breathing disorder is not susceptible to lay opinion and requires highly specialized medical training. See Jandreau, supra.  The Board here notes that there are no exceptions to the Jandreau doctrine.  As such the lay assertions of the Veteran and the lay assertions of his wife and sister are not competent evidence concerning the etiology of a breathing disorder.  See 38 C.F.R. § 3.159(a)(1) (2016).

Although the Veteran has stated that his breathing disorder was incurred in service, this assertion is inconsistent with other, more probative evidence of record.  See Caluza, supra.  In this regard the Board finds that the September 2015 VA examination offers the strongest and most persuasive evidence regarding the Veteran's breathing disorder.

As discussed above, the September 2015 examiner opined that the Veteran's claimed breathing disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  To support her opinion, she noted that there is no documentation of a breathing disorder while the Veteran was in active service.  In addition to the absence of evidence of an in-service incurrence, there is no competent medical evidence suggesting that there exists a medical nexus between the Veteran's current breathing disorder and his active service.  Thus, entitlement to service connection is not warranted on a direct basis.

In summary, there is no competent evidence of record to support that the Veteran's breathing disorder was incurred in service.  Furthermore, there is no competent medical opinion that suggests that a medical nexus exists between the Veteran's breathing disorder and active service.  To the extent that the Veteran contends that the current disorder is attributable to the use of tobacco products during his three months of recruit training, service connection is not available for that etiology.   Accordingly, the weight of evidence is against a finding that the Veteran's breathing disorder is caused by, or otherwise etiologically related to, active service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the Veteran's claim, that doctrine does not apply and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 2.102 (2016).


ORDER


Service connection for a respiratory disorder to include COPD is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


